        Case 5:16-cv-05674-JFL Document 50-2 Filed 12/19/18 Page 1 of 13



                      CONFIDENTIAL SETTLEMENT AGREEMENT

        This Confidential Settlement Agreement ("Agreement" or "Settlement Agreement") is
made and entered into by Jeffrey Sawyer, Angel Colon, Crystal Hamilton, Felicia Kissinger,
Anthony Kreitz, and Frederick Stallings, collectively and individually, on behalf of themselves,
their agents, representatives, assignees, heirs, executors, administrators, beneficiaries, and
trustees (each a "Claimant" and, collectively, "Claimants") and Home Care Solutions at Home
and Lincare Inc., ("Defendants") (collectively, "Parties").

       WHEREAS, Plaintiff Jeffrey Sawyer instituted a civil action, Case No 5: 16-cv-05674-
JFL, against Defendants for alleged unpaid wages and overtime in the United States District
Court for the Eastern District of Pennsylvania (the "Court") on October 31, 2016 (the
"Lawsuit");

       WHEREAS, Angel Colon, Crystal Hamilton, Felicia Kissinger, Anthony Kreitz, and
Frederick Stallings later filed opt-in consents to become party Claimants to the Lawsuit;

        WHEREAS, Defendants deny all of the claims and allegations set forth in the Lawsuit
and do not admit liability, damages of any kind, or that this matter is properly styled or pursued
as a collective action;

        WHEREAS, the Claimants and Defendants wish to resolve this matter and avoid the
disruption and expense of further litigation;

       WHEREAS, Claimants have agreed to settle their claims for the full amount of wages
allegedly due;

        WHEREAS, the Claimants and Defendants desire, without any concession or admission
of unlawful conduct, liability, fault, or wrongdoing by Defendants, to effect a full, complete,
final, and binding settlement and compromise of all claims that Claimants may have against
Defendants, whether or not asserted in the Lawsuit, from the beginning of time through the date
of entry of this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
in this Agreement, the Claimants and Defendants agree as follows:

1.     NON-ADMISSION AND DISMISSAL WITH PREJUDICE.

       1.1.    This Agreement shall not in any way be construed as an admission that
               Defendants acted wrongfully with respect to Claimants or any other person, or
               violated any law, rule, or regulation or that Claimants have any rights whatsoever
               against Defendants and Defendants specifically disclaim any liability to or
               wrongful acts against Claimants or any other person. Furthermore, this
               Agreement was made to avoid the time and expense of litigation and does not
               constitute an adjudication of the merits of the Lawsuit, or an adjudication of any
               other matters released in this Agreement. Accordingly, this Agreement cannot be
               used in any way to imply or evidence that Defendants have engaged in any



                                                 1

                                                               DoclD:5b30fb3cbOee293dd7f9921d358c492777b33bd9
      Case 5:16-cv-05674-JFL Document 50-2 Filed 12/19/18 Page 2 of 13



            wrongdoing. Further, Defendants expressly deny that they owe Claimants any
            wages or liquidated damages or other relief sought in this action.

     1.2.   The Claimants and Defendants agree that they shall file a Joint Stipulation of
            Dismissal with Prejudice.

     1.3.   If the Court does not require that this Agreement be filed or otherwise submitted
            for its review and/or approval, then the Parties shall cooperate to ensure that the
            Gross Settlement Amount is not identified, described, or referenced in
            submissions to or communications with the Court.

     1.4.   If the Court requires that this Agreement be filed or otherwise submitted for its
            review and/or approval, the Parties shall cooperate to request that the Court
            permit them to file this Agreement under seal or review it in camera.

2.   FINANCIAL TERMS OF AGREEMENT.

     2.1.   In exchange for the promises made by and in consideration for the terms entered
            into by Claimants in this Agreement, Defendant Lincare agrees to pay Claimants
            the sum of$21,900.01 (the "Gross Settlement Amount"), payable to each
            Claimant as set forth in Addendum A hereto; no later than ten (10) business days
            after the date that all of the following have occurred: (i) the Court has dismissed
            the Lawsuit with prejudice; ( ii) all Claimants have signed this Agreement and
            provided Defendants' counsel with the original executed Settlement Agreement;
            and (iii) Claimants' counsel and Claimants have provided executed IRS W-9
            Forms to Defendants' counsel.

     2.2.   The Gross Settlement Amount shall be allocated to Claimants in the individual
            amounts set forth in each Claimant's Acceptance and Verification Page to this
            Agreement below, and Claimants' counsel will petition the Court for attorneys'
            fees and litigation expenses and Defendant Lincare will object to such petition.
            Claimants and their counsel agree and stipulate that the petition for fees and
            litigation expenses will not exceed $110,000.00, and that Defendants reserve the
            right to object to the petition for fees and litigation expenses. This stipulation is a
            material term of the Parties' Agreement, without which the Parties could not have
            reached a settlement.

     2.3.   Claimants acknowledge that the Gross Settlement Amount constitutes a complete
            resolution of any and all claims they may have against Defendants, including, but
            not limited to, all their claims under the federal Fair Labor Standards Act and
            Pennsylvania law. Claimants acknowledge that they are responsible for any tax
            payments which may be required to be made on the settlement amounts and agree
            to indemnify and hold Defendants harmless with respect to any taxes, interest, or
            penalties related to those portions of the Gross Settlement Amount that are not
            wages. Defendants make no warranty or representation to Claimants or their
            attomey(s) regarding the tax consequences of these payments.



                                              -2-



                                                              DoclD:5b30fb3cbOee293dd7f9921d358c492777b33bd9
      Case 5:16-cv-05674-JFL Document 50-2 Filed 12/19/18 Page 3 of 13



     2.4.   The Parties agree that, except as otherwise provided in Subparagraph 2.2, the
            Parties will bear their own attorneys' fees and costs incurred as a result of the
            Lawsuit and its settlement, and neither of the Parties owes the other fees or costs.

3.   WAIVER AND RELEASE OF CLAIMS.

     3.1.   In exchange for the consideration described in Subparagraph 2.1, the receipt and
            sufficiency of which Claimants hereby acknowledge, Claimants forever,
            irrevocably, and unconditionally waive, release, and discharge Defendants, their
            predecessors, successors, all former, current, and future related companies,
            divisions, subsidiaries, affiliates, and parents, and, collectively, their respective
            former, current, and future directors, officers, employees, agents, representatives,
            attorneys, fiduciaries, insurers, assigns, heirs, executors, administrators,
            beneficiaries, and trustees (collectively, the "Released Parties"), of and from, any
            and all claims under the Fair Labor Standards Act, the Pennsylvania Minimum
            Wage Act, the Pennsylvania Wage Payment and Collection Law, or any other
            wage-related statute arising out of Claimants' alleged employment with
            Defendants ("Released Claims").

     3.2.   Claimants represent and warrant that they have not assigned or transferred, or
            purported to assign or transfer, to any person or entity any of the Released Claims.
            Claimants agree to indemnify and hold the Released Parties harmless from and
            against any and all claims suffered or incurred by any of them based on, arising
            out of, or in connection with any such assignment, transfer, or purported
            assignment or transfer.

     3.3.   Claimants acknowledge and agree that the Waiver and Release of Claims in this
            Paragraph 3 is an essential and material term of this Agreement without which the
            Parties could not have reached a settlement. Claimants affirm that they understand
            and acknowledge the significance and consequence of Paragraph 3.

4.   COVENANT NOT TO SUE.

     4.1.   A "covenant not to sue" is a legal term that means a party promises not to file a
            lawsuit against another in court. It is different from the Waiver and Release of
            Claims contained in Paragraph 3.

     4.2.   In exchange for the consideration described in Paragraph 2 and other good and
            valuable consideration, the receipt and sufficiency of which is hereby
            acknowledged, Claimants further agree never to institute any lawsuit, complaint,
            proceeding, grievance, or action of any kind at law, in equity, or otherwise in any
            court of the United States, any state, or any municipality against any of the
            Released Parties for any of the Released Claims. Claimants also agree that they
            will not join, participate in, or consent to opt into any FLSA action by claiming
            that they are similarly situated to any of the Released Parties' current or former
            employees or contractors, and that they will elect to opt out of any state law action
            against any of the Released Parties of which they are involuntarily made a
            member or participant.

                                             -3-


                                                            DoclD:5b30fb3cbOee293dd7f9921d358c492777b33bd9
      Case 5:16-cv-05674-JFL Document 50-2 Filed 12/19/18 Page 4 of 13



     4.3.    If any Claimant violates Subparagraph 4.2 by filing, joining, participating, or
             opting into any lawsuit against any of the Released Parties for any Released
             Claims, that Claimant shall be liable to any and all Released Parties that are party
             to the lawsuit for such Released Parties' reasonable attorneys' fees and other costs
             incurred in defending against the lawsuit. Alternatively, if any Claimant sues, or
             joins, participates, or opts into any lawsuit against, any of the Released Parties for
             any Released Claims, that Claimant may be required, at the option of such
             Released Parties, to return all but One Hundred Dollars and No Cents ($100.00)
             of the consideration paid to that Claimant pursuant to this Agreement, which
             amount each Claimant expressly acknowledges constitutes good and valuable
             consideration for all of the promises and covenants in this Agreement.

     4.4.    Nothing in Subparagraph 4.3 shall apply to prohibit a Claimant from suing to
             enforce the terms of this Agreement.

     4.5.    Nothing in Subparagraph 4.3 precludes or restricts Defendants and the Released
             Parties, collectively or separately, from seeking any and all damages, injunctive
             relief, and/or other remedies against the Claimants for violation of any paragraph
             of this Agreement.

     4.6.    Claimants acknowledge and agree that the Covenant Not to Sue in this Paragraph
             4 is an essential and material term of this Agreement without which the parties
             could not have reached a settlement. Claimants affirm that they understand and
             acknowledge the significance and consequence of Paragraph 4.

5.   CONFIDENTIALITY.

     5 .1.   Claimants agree that this settlement was reached through a confidential settlement
             conference and continued discussions and that they shall keep strictly confidential
             this Agreement, the Gross Settlement Amount, and all other terms and provisions
             of this Agreement, and all discussions, conversations, correspondence, and
             negotiations concerning and/or leading to the execution of this Agreement
             ("Confidential Information"). Claimants shall not, directly or indirectly,
             provide, transmit, divulge, disclose, reveal, quote, describe, paraphrase,
             summarize, publicize, publish, or in any other manner communicate to or with
             any other person or entity, any Confidential Information, except to their spouses,
             their attorneys, their tax advisors, or as required by law.

     5.2.    Except for the narrow circumstances described in Subparagraph 5.1, Claimants
             agree that in response to any inquiries regarding Confidential Information,
             Claimants will simply state that the matter has been resolved and will make no
             other comments.

     5. 3.   If any Claimant is subpoenaed or otherwise required by process of law to disclose
             any Confidential Information, he or she must provide Defendants' counsel with
             notice of the subpoena or other court process within three (3) days ofreceipt of
             the subpoena or notice of process. This notice obligation shall be satisfied by
             delivering notice to Defendants' counsel by mail to: Marilyn G. Moran,

                                              -4-



                                                              DoclD:5b30fb3cbOee293dd7f9921d358c492777b33bd9
Case 5:16-cv-05674-JFL Document 50-2 Filed 12/19/18 Page 5 of 13
Case 5:16-cv-05674-JFL Document 50-2 Filed 12/19/18 Page 6 of 13
Case 5:16-cv-05674-JFL Document 50-2 Filed 12/19/18 Page 7 of 13
Case 5:16-cv-05674-JFL Document 50-2 Filed 12/19/18 Page 8 of 13
Case 5:16-cv-05674-JFL Document 50-2 Filed 12/19/18 Page 9 of 13
Case 5:16-cv-05674-JFL Document 50-2 Filed 12/19/18 Page 10 of 13
Case 5:16-cv-05674-JFL Document 50-2 Filed 12/19/18 Page 11 of 13
Case 5:16-cv-05674-JFL Document 50-2 Filed 12/19/18 Page 12 of 13
Case 5:16-cv-05674-JFL Document 50-2 Filed 12/19/18 Page 13 of 13
